                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

JANICE SHORTER,                         :
Personal Representative and
Legal Guardian of                       :   CIVIL ACTION NO. 3:16-1973
DONSHAY SAYLES,
                                        :         (MANNION, D.J.)
                  Plaintiff                      (ARBUCKLE, M.J.)
                                        :
      v.
                                        :
CHARLES E. SAMUELS, JR.,
et al.,,                                :

                  Defendants            :

                              MEMORANDUM

      Pending before the court is the report and recommendation of Judge
Arbuckle, (Doc. 81), recommending that the motion for judgment on the
pleadings filed on behalf of Bivens Defendants, (Doc. 48), be granted in part,
and denied in part. Bivens Defendants filed objections to the report, (Doc. 82).
Upon review, the report will be adopted in part. The Defendants’ motion will
be granted in part, and denied in part.


I.    BACKGROUND1
      By way of relevant background, on March 22, 2017, plaintiff Janice
Shorter, as the personal representative and legal guardian for Donshay




      1
       The court notes that since Judge Arbuckle stated the full procedural
and factual background of this case in his report and since the parties did not
object to them, the court will not repeat them entirely herein.
Sayles, formerly an inmate at USP-Canaan,2 filed a Second Amended
Complaint (“SAC”), (Doc. 23), in this combined Bivens3 action, pursuant to
28 U.S.C. §1331, as well as tort action, pursuant to the Federal Tort Claims
Act (“FTCA”), 28 U.S.C. §2671, et seq. Plaintiff seeks compensatory and
punitive damages as well as injunctive and declaratory relief from defendants
for severe injuries Sayles allegedly sustained when he was assaulted by his
cellmate, Joseph Wing, on May 16, 2014. On January 15, 2015, Wing pled
guilty to assault and attempted murder regarding his attack on Sayles.
      In the SAC, plaintiff raises nine counts, including five constitutional
claims against defendants, who are BOP staff and officials, under the First
and Eighth Amendments, and three counts of negligence and one count of
intentional infliction of emotional distress (“IIED”) against the Untied States
under the FTCA.4
      On May 22, 2017, defendants filed their answer and affirmative
defenses to plaintiff’s SAC. (Doc. 26). On July 10, 2019, Judge Arbuckle
granted defendants’ “Motion for Leave to File Amended Affirmative Defenses
and Answer”, (Doc. 70), and deemed defendants’ Amended Affirmative
Defenses and Answer, Doc. 70-3, as their operative response to the SAC.


      2
          Sayles is no longer in federal custody.
      3
      Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics, 403
U.S. 388, 397 (1971).
      4
      Since Judge Arbuckle details the plaintiff’s claims in the SAC and the
defendants named in each Count, the court will not repeat them.

                                         2
(Doc. 74).
      On February 5, 2019, defendants Durkin, Ebbert, Fuller, Gintz,
Gonzalez, Hagemeyer, Kaszuba, McCauley, Norwood, Olver, Pedone,
Samuels, Sudul, Vinton, and Vizcaino (“Bivens Defendants”) filed a motion for
judgment on the pleadings regarding plaintiff’s constitutional claims in Counts
I, II, III, IV, and V of the SAC. (Doc. 48). The motion was briefed.
      On October 2, 2019, Judge Arbuckle issued his report, (Doc. 81),
recommending that Bivens Defendants’ motion for judgment on the pleadings
be denied as to Counts I, II, III, and IV, and that it be granted as to Count V
(Retaliation).
      On October 9, 2019, Bivens Defendants filed objections to the report.
Defendants’ objections primarily pertain to Judge Arbuckle’s finding that their
motion should be denied with respect to Count II, Failure to Supervise claim
against four supervisory BOP officials. (Doc. 82). However, Defendants also
object to Judge Arbuckle’s findings that plaintiff’s constitutional claims in
Counts I, III and IV do not present a new context of Bivens claims. Plaintiff
filed a response to the objections on October 30, 2019. (Doc. 85). Bivens
Defendants then filed a reply in support of their objections. (Doc. 86).


II.   STANDARD OF REVIEW
      When objections are timely filed to the report and recommendation of
a magistrate judge, the district court must review de novo those portions of
the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

                                       3
Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,
the extent of review is committed to the sound discretion of the district judge,
and the court may rely on the recommendations of the magistrate judge to the
extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.
2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).
       For those sections of the report and recommendation to which no
objection is made, the court should, as a matter of good practice, “satisfy itself
that there is no clear error on the face of the record in order to accept the
recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also
Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.
2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)
(explaining judges should give some review to every report and
recommendation)). Nevertheless, whether timely objections are made or not,
the district court may accept, not accept, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge. 28 U.S.C.
§636(b)(1); Local Rule 72.31.


III.   DISCUSSION5
       Plaintiff essentially alleges that prison staff at USP-Canaan and BOP


       5
       Since Judge Arbuckle states the correct legal standard for deciding a
motion for judgment on the pleadings pursuant to Rule 12(c), which is
identical to that for deciding a motion to dismiss pursuant to Rule 12(b)(6),
see Turbe v. Gov’t of V.I., 938 F.2d 427, 428 (3d Cir. 1991), the court does
not repeat it herein.

                                        4
officials failed to protect Sayles when he was attacked by Wing in the SHU,
that they were aware of the violence in the SHU and continued the practice
of housing violent inmates with inmates in protected housing, and that they
failed to timely intervene during the attack, in violation of his Eighth
Amendment rights. Specifically, plaintiff alleges that Bivens Defendants, knew
or should have known that Sayles, an African American and protective
custody inmate, faced an excessive risk to his safety in placing him in a cell
with Wing based on their knowledge of violence in the SHU, based on Wing’s
prior assault of an African American cellmate and, based on Wing’s statement
to prison staff that he did not want to live with another African American
cellmate and that he would kill such a cellmate. Plaintiff also raises a
retaliation claim under the First Amendment against defendants for allegedly
taking retaliatory acts against Sayles. Additionally, plaintiff alleges that the
United States was negligent since it beached its duty to protect him, to
intervene, and to conduct rounds in the prison. Further, plaintiff raises an IIED
claim against the United States.
      In Count II of the SAC, plaintiff asserts a failure to supervise claim
against defendants Samuels, Norwood, Ebbert, and Kaszuba (“Supervisory
Defendants”). During the relevant times of this case, Samuels was the
Director of the BOP and Norwood was the Northeast Regional Director of the
BOP. Ebbert was the Warden and Kaszuba was at a Captain at USP-Canaan.
Defendants contend that the four Supervisory Defendants are entitled to
judgment on the pleadings since plaintiff has failed to sufficiently allege a

                                       5
claim of supervisory liability, and that they were personally involved in the
violation of Sayles’ constitutional rights as required to state a cognizable claim
under Bivens. Defendants also contend that there is no remedy under Bivens
regarding plaintiff’s failure to supervise claim in Count II under the Eighth
Amendment based on Ziglar v. Abbasi, — U.S.—, 137 S.Ct. 1843 (2017).
Specifically, Defendants contend that Judge Arbuckle’s report was erroneous
regarding Count II, “particularly its conclusion that [plaintiff’s] claims do not
present a new context of Bivens claims” since this case’s facts are
significantly different from the facts in Bistrian v. Levi, 912 F.3d 79 (3d Cir.
2018).
      Judge Arbuckle first found that plaintiff’s allegations were sufficient to
show that Samuels, Norwood, Ebbert, and Kaszuba were personally involved
in the violations of Sayles’ constitutional rights based on supervisory liability.
      Plaintiff’s constitutional claims are filed pursuant to 28 U.S.C. §1331, in
accordance with Bivens v. Six Unknown Named Agents of the Fed. Bureau
of Narcotics, 403 U.S. 388, (1971). Under Bivens, the District Court has
federal question jurisdiction pursuant to 28 U.S.C. §1331 to entertain an
action brought to redress alleged federal constitutional or statutory violations
by a federal actor. Bivens, supra. Pursuant to Bivens, “a citizen suffering a
compensable injury to a constitutionally protected interest could invoke the
general federal question jurisdiction of the district court to obtain an award of
monetary damages against the responsible federal official.” Butz v.
Economou, 438 U.S. 478, 504 (1978). A Bivens-style civil rights claim is the

                                        6
federal equivalent of an action brought pursuant to 42 U.S.C. §1983 and the
same legal principles have been held to apply. See, Paton v. LaPrade, 524
F.2d 862, 871 (3d Cir. 1975); Veteto v. Miller, 829 F.Supp. 1486, 1492
(M.D.Pa. 1992); Young v. Keohane, 809 F.Supp. 1185, 1200 n. 16 (M.D.Pa.
1992). In order to state an actionable Bivens claim, a plaintiff must allege that
a person has deprived him of a federal right, and that the person who caused
the deprivation acted under color of federal law. See West v. Atkins, 487 U.S.
42, 48 (1988); Young v. Keohane, 809 F.Supp. 1185, 1199 (M.D.Pa. 1992).
      “To establish liability for deprivation of a constitutional right under §1983
[and Bivens], a party must show personal involvement by each defendant.”
Ashcroft v. Iqbal, 556 U.S. 662, 676-77 (2009) (“Because vicarious liability is
inapplicable to Bivens and §1983 suits, a plaintiff must plead that each
Government-official defendant, through the official’s own individual actions,
has violated the Constitution.”); see Santiago v. Warminster Twp., 629 F.3d
121, 130 (3d Cir. 2010). Liability under §1983 and Bivens is personal in nature
and can only follow personal involvement in the alleged wrongful conduct
shown through specific allegations of personal direction or actual knowledge
and acquiescence. See Robinson v. City of Pittsburgh, 120 F.3d 1286 (3d Cir.
1997) (overturned on other grounds) (citing Rode v. Dellarciprete, 845 F.2d
1195, 1207 (3d Cir. 1988)). Acquiescence exists where “a supervisor with
authority over a subordinate knows that the subordinate is violating
someone’s rights but fails to act to stop the subordinate from doing so.” Festa
v. Jordan, 803 F. Supp. 2d 319, 325 (M.D. Pa. 2011) (quoting Robinson, 120

                                        7
F.3d, at 1294).
      However,
      A government official can be held liable for acts of a subordinate
      in two ways. First, “personal involvement can be shown through
      allegations of personal direction or of actual knowledge and
      acquiescence.” Supervisory liability can be established “by
      showing a supervisor tolerated past or ongoing misbehavior.” To
      plead acquiescence, “the supervisor must contemporaneously
      know of the violation of a plaintiff's rights and fail to take action.”
      “Allegations of ‘actual knowledge and acquiescence...must be
      made with appropriate particularity.’” And “[a]lthough a court can
      infer that a defendant had contemporaneous knowledge of
      wrongful conduct from the circumstances surrounding a case, the
      knowledge must be actual, not constructive.”
Acosta v. Democratic City Committee, 288 F.Supp.3d 597, 636-37 (E.D.Pa.
2018) (internal citations omitted).
      “Second, a supervisor can be liable under §1983 [and Bivens] if he
‘implements a policy or practice that creates an unreasonable risk of a
constitutional violation on the part of the subordinate and the supervisor’s
failure to change the policy or employ corrective practices is a cause of this
unconstitutional conduct.’” Id. (citations omitted). “Claims of failure to train or
supervise are ‘generally considered a subcategory of policy or practice
liability.’” Id. (citations omitted).
      As such, a complaint alleging supervisory liability in the second manner
“‘must [first] identify a supervisory policy or practice that the supervisor failed
to employ.’” Mark v. Patton, 696 Fed.Appx. 579, 582 (3d Cir. 2017) (citations
omitted). Then, to state such a claim for supervisory liability, the plaintiff must
allege that:


                                        8
      (1) the policy or procedures in effect at the time of the alleged
      injury created an unreasonable risk of a constitutional violation;
      (2) the defendant-official was aware that the policy created an
      unreasonable risk; (3) the defendant was indifferent to that risk;
      and (4) the constitutional injury was caused by the failure to
      implement the supervisory practice or procedure.
Id. (citation omitted).
      In order for plaintiff to proceed with her supervisory liability theory
against Supervisory Defendants under the second manner, she must identify
a specific policy or procedure that allowed Sayles to be placed in the same
cell with Wing despite their alleged knowledge of violence in the SHU and
knowledge of Wing’s history of violence. Id. Also, plaintiff must allege that the
policy or procedure “created an unreasonable risk of a constitutional violation
or that [Supervisory Defendants] [were] aware of such a risk.” Id. Additionally,
“‘it is not enough for a plaintiff to argue that the constitutionally cognizable
injury would not have occurred if the superior had done more than he or she
did.” Acosta, 288 F.Supp.3d at 637 (citations omitted). Rather, “‘the plaintiff
must identify specific acts or omissions of the supervisor that evidence
deliberate indifference and persuade the court that there is a relationship
between the identified deficiency and the ultimate injury.’” Id. (citations
omitted).
      Judge Arbuckle specifically finds that “plaintiff has sufficiently pled the
requirements to establish a supervisory liability claim under Bivens [against
Supervisory Defendants]” since “[b]ased on the pleadings, Supervisory
Defendants knew of the violence in the SHU and continued the practice of


                                       9
placing violent inmates with inmates in protected housing.” He also cites to
defendants’ answer to the SAC and states that “Defendants also admit that
they were aware of the previous incidents of violence in the SHU and
specifically knew about Wing’s past history of violence.” (citing Doc. 26, ¶’s
85, 118-19).
      In their objections, defendants argue that the SAC does not allege a
cognizable claim in Count II based on supervisory liability since it fails to
sufficiently allege that Supervisory Defendants established and maintained a
policy, practice, or custom that directly caused Sayles’ constitutional
violations. They state that plaintiff relies only upon vague and conclusory
allegations that Supervisory Defendants had a “longstanding practices of the
SHU staff of placing violent inmates into cells of protective custody inmates
and that these practices are substantiated by unspecified incidents and
disciplinary “reports”, “internal audits”, and administrative remedy filings made
by inmates as well as other communications. Thus, defendants state that
plaintiff has failed to plausibly allege that Supervisory Defendants were aware
of and condoned such a policy.
      Defendants also argue that Supervisory Defendants did not make the
stated admissions in their answer to the SAC that Judge Arbuckle attributes
to them.
      The court concurs with Judge Arbuckle that, at this stage of the case
with discovery ongoing, the allegations in the SAC are sufficient to plausibly
state a claim of supervisory liability against Supervisory Defendants in Count

                                       10
II under the first and second manner for imposing such liability. (See Doc. 70-
3, ¶’s 118-121). The court finds that plaintiff has adequately pled that the
Supervisory Defendants had personal knowledge of and acquiesced in the
alleged ongoing inmate-on-inmate violence in the SHU and about the staff
misconduct which caused, in part, the violence and, that they did not take any
actions to stop these practices. Plaintiff also alleges that the Supervisory
Defendants’ knowledge and awareness of past violence in the SHU was
derived from reports, audits, complaints, and other sources. Plaintiff further
alleged that the Supervisory Defendants tolerated past and ongoing violence
in the SHU. As such, plaintiff has sufficiently alleged a practice that the
Supervisory Defendants condoned that created a risk of a constitutional
violation. See Lee v. Janosko, 2019 WL 2392661, *2 (W.D.Pa. June 6, 2019)
(“In order to withstand a Rule 12(b)(6) challenge, a complaint must allege
sufficient factual content to support a plausible inference that the defendant
is liable for the alleged wrongdoing.”) (citations omitted).
      To the extent that Judge Arbuckle relies upon defendants’ answer to the
SAC and finds that Supervisory Defendants admitted that “they were aware
of the previous incidents of violence in the SHU and specifically knew about
Wing’s past history of violence”, the court finds that although these
defendants admitted that they were aware of previous incidents of violence
regarding inmate-on-inmate attacks in the SHU, they denied the allegations
that they were aware the staff “were involved in causing or acquiescing to
inmate-on-inmate violence in the SHU.” They also denied that they were

                                      11
aware that “protective custody inmates in the SHU [at the prison] faced a
substantial risk of serious harm at the hands of other SHU inmates, through
the involvement and/or acquiescence of [Supervisory Defendants].” (Doc. 70-
3, ¶’s 122-125).
      Next, Defendants argue that the report failed to address their argument
that the failure to supervise claim in Count II presented a “new Bivens context”
under Ziglar v. Abbasi, — U.S. —, 137 S. Ct. 1843 (2017), i.e., supervisory
liability is, itself, a “new” context, and that the report should have addressed
the “special factors” analysis pursuant to Abbasi.
      At issue is whether plaintiff’s Eighth Amendment failure to supervise
claim based on supervisory liability presents a new context in Bivens.
Following Bivens, in which the Supreme Court “implied a private right of action
under the Fourth Amendment for an unreasonable search and seizure claim
against FBI agents”, there are only two other specific cases where the
Supreme Court has recognized Bivens claims, namely: “(1) under the Fifth
Amendment’s Due Process Clause for gender discrimination against a
Congressman for firing his female secretary, Davis v. Passman, 442 U.S. 228,
99 S.Ct. 2264 (1979), and (2) under the Eighth Amendment’s prohibition on
cruel and unusual punishment against prison officials for failure to treat an
prisoner’s asthma which led to his death, Carlson v. Green, 446 U.S. 14, 100
S.Ct. 1468 (1980).” Lee, 2019 WL 2392661, *3 (citing Ziglar, 137 S. Ct. at
1855).
      As the court in Lee, id., explained:

                                      12
      In Ziglar [ ], the Supreme Court recognized Bivens actions but
      held that it will now take a more “cautious” approach to each
      Bivens case to determine if the action falls under the previous
      Bivens claims and will not accept a Bivens action that is brought
      in a new context. The Court made clear that “expanding the
      Bivens remedy is now a disfavored judicial activity,” id. at 1857,
      and that the purpose in taking this new cautious approach is to
      avoid intruding on the role of Congress to enact statutes for
      claims outside the current Bivens context. A Bivens action falls
      outside of the current Bivens context and is thus “novel” “[i]f the
      case is different in a meaningful way from previous Bivens cases
      decided by [the Supreme Court].” Id. at 1859. Courts should no
      longer imply rights and remedies as a matter of course, “no matter
      how desirable that might be as a policy matter, or how compatible
      with the statute [or constitutional provision]. Id. at 1856 (quoting
      Alexander v. Sandoval, 532 U.S. 275, 286-87, 121 S.Ct. 1511
      (2001)); Vanderklok, 868 F.3d at 200.
      Additionally, “[i]f a claim presents a new context in Bivens, then the
court must apply the two-step inquiry announced in Wilkie v. Robbins, 551
U.S. 537, 127 S.Ct. 2588 (2007): (I) whether alternative remedies exist and
(ii) whether there are special factors counseling against extension of Bivens
into the new cause of action.” Id. at *4 (citations omitted). “At the second step,
“the inquiry must concentrate on whether the judiciary is well suited, absent
congressional action or instruction, to consider and weigh the costs and
benefits of allowing a damages action to proceed.” Id. (citing Ziglar, 137 U.S.
at 1857-58).
      After conducting an Abbasi analysis, the report finds that plaintiff’s
claims in Counts I, III and IV do not present a new context of Bivens claims.
In their objections, Defendants contend that the report did not address their
argument that plaintiff’s failure to supervise claim in Count II based on
supervisory liability presented a “new Bivens context” under Abbasi, and their

                                       13
argument that this claim should be dismissed based on the Abbasi rationale.
They contend that plaintiff’s Bivens claim in Count II is meaningfully different
from the current Bivens context and from the previous Eighth Amendment
failure to protect case decided by the Third Circuit in Bistrian. As such
Defendants argue that Judge Arbuckle should have applied the Abbasi
analysis and the Wilkie two-step inquiry to Count II.
      Plaintiff argues that “even though the way in which supervisors are
found liable differs in some respects from the way non-supervisors are found
liable for an Eighth Amendment failure to protect claim, they are
fundamentally the same type of claim, which was held not to present a ‘new
Bivens context’ by the Third Circuit in Bistrian.”
      The report does not specifically address whether the plaintiff’s claim in
Count II presents a new context of Bivens claims based on the Abbasi
analysis. Plaintiff contends that since the report addressed supervisory liability
at length, “a reasonable reading of the [report] is that the supervisory claims
were implicitly encompassed in the Abbasi analysis.” Alternatively, plaintiff
maintains that an express reference to her supervisory liability claim in Count
II in the report’s Abbasi analysis was unnecessary and that the report did not
err by failing to separately address her stated claim under the Abbasi analysis
since “the [report] properly concluded that there is no ‘new Bivens context’ for
all of the failure to protect claims in this case, including those directed towards
the Supervisory Defendants.”
      As the report finds, Bistrian supports a conclusion that plaintiff’s failure

                                        14
to protect claim in Count I and Failure to intervene claims in Counts III and IV
against prison staff at USP-Canaan, based on an Abbasi analysis and the
Supreme Court’s decision in Farmer v. Brennan, 511 U.S. 825, 828, 114 S.Ct.
1970 (1994), do not present new Bivens context, Thus, the report correctly
concludes that Defendants’ motion should be denied as to Counts I, III and
IV. However, the report does not sufficiently address Defendants’ argument
that there is a new Bivens context with respect to plaintiff’s failure to supervise
claim in Count II based on supervisory liability and that this claim should have
been specifically analyzed under Abbasi.
      The court concurs with Defendants that “this case’s circumstances are
meaningfully different from those in Bistrian” and that a Bivens claim in Count
II is unavailable in this case’s context. The court finds that plaintiff’s failure to
supervise claim in Count II based on supervisory liability is unlike the Eighth
Amendment claim in Carlson, i.e., the failure to medically treat a prisoner
claim, and plaintiff’s facts are significantly different. See Lee, 2019 WL
2392661, *5 (court held that “while Carlson extended the Bivens remedy to
prisoners, it only did so for Eighth Amendment denial of medical care
claims.”); Ziglar, 137 S.Ct. at 1864 (“[E]ven a modest extension [of Bivens] is
still an extension.”).
      Since the court finds that plaintiff’s Eighth Amendment claim in Count
II presents a new Bivens context, the court must apply the two-step Wilkie
inquiry and conduct the special factors analysis.
      First, the court finds that no alternative remedies exist for plaintiff to

                                         15
obtain money damages from BOP staff and officials, in their personal
capacities, with respect to her constitutional claims, especially since Sayles
is no longer in federal custody. See Lee, 2019 WL 2392661, *4. “However, the
lack of an alternative remedy for damages does not necessarily mean the
Court should extend a Bivens remedy to this new context”, and “[t]he Court
must still ‘make the kind of remedial determination that is appropriate for a
common-law tribunal, paying particular heed ... to any special factors
counselling hesitation before authorizing a new kind of federal litigation.’” Id.
(citing Wilkie, 551 U.S. at 550).
      Recognizing that the phrase “special factors counselling hesitation” has
not yet been defined by the Supreme Court, the court in Lee, id., stated:
      “The necessary inference [of the phrase], though, is that the
      inquiry must concentrate on whether the Judiciary is well suited,
      absent congressional action or instruction, to consider and weigh
      the costs and benefits of allowing a damages action to proceed.”
      Ziglar, at 137 S.Ct. at 1857–58. Thus, a court must ask “who
      should decide whether to provide for a damages remedy,
      Congress or the courts?” Id. at 1857. A “special factor counselling
      hesitation,” is something that “cause[s] a court to hesitate before
      answering that question in the affirmative.” Id. at 1858. Most
      often, the answer to this question will be Congress. Id. at 1857.
      Applying the second prong of the inquiry, the court finds that “there are
special factors counseling against extension of Bivens into [a] new cause of
action [regarding plaintiff’s failure to supervise claim based on supervisory
liability].” Id. In Ziglar, 137 S.Ct. at 1860, “[t]he Supreme Court found
noncitizens’ claims for unlawful detainment and unconstitutional conditions of
confinement following a major terrorist attack did not resemble the three


                                       16
recognized Bivens claims, [including the Eighth Amendment failure to provide
adequate medical care claim in Carlson] thus presenting a “new context” for
a Bivens action. Karkalas v. Marks, 2019 WL 3492232, *7 (E.D.Pa. July 31,
2019).6
      In Ziglar, 137 S.Ct. at 1865, the Supreme Court then stated:
      Some 15 years after Carlson was decided, Congress passed the
      Prison Litigation Reform Act of 1995, which made comprehensive
      changes to the way prisoner abuse claims must be brought in
      federal court. So it seems clear that Congress had specific
      occasion to consider the matter of prisoner abuse and to consider
      the proper way to remedy those wrongs. This Court has said in
      dicta that the [PLRA’s] exhaustion provisions would apply to
      Bivens suits. But the [PLRA] itself does not provide a standalone
      damages remedy against federal jailers. It could be argued that
      this suggests Congress chose not to extend the Carlson damages
      remedy to cases involving other types of prisoner mistreatment.
(internal citations omitted).
      As the court in Lee, 2019 WL 2392661, *6 concluded, “Congress has
been active in the area of prisoners’ rights, and its actions do not support the
creation of a new Bivens claim.” The court also finds that plaintiff’s failure to
supervise claim against Supervisory Defendants “implicates matters of prison
administration that counsel against recognition of a Bivens claim.” Jones v.
Sposato,— Fed.Appx. —, 2019 WL 3546470, *3 n. 4 (3d Cir. Aug. 5, 2019).
      Thus, the court declines to expand the Bivens remedy to plaintiff’s



      6
      In Karkalas, 2019 WL 3492232, *10-*14, the court found that plaintiff’s
Fourth Amendment “claims for unlawful prosecution and pretrial detention
present a new context for a Bivens action”, and that “special factors exist
counseling against implying a Bivens action for [plaintiff’s] claims.”

                                       17
Eighth Amendment failure to supervise claim in Count II based on supervisory
liability. See Lee, 2019 WL 2392661, *6 (the court “decline[d] to find an
implied Bivens cause of action arising out of Plaintiff [inmate’s] Eighth
Amendment [cruel and unusual punishment] claim.”); Gonzalez v. Hasty, 269
F.Supp.3d 45 (E.D.N.Y. 2017) (court found that there was no available Bivens
remedy regarding inmate’s Eighth Amendment non-medical claims with
respect to the conditions of confinement in the SHU). As such, the court will
grant the Bivens Defendants’ motion for judgment on the pleadings regarding
Count II and the four Supervisory Defendants will be dismissed with prejudice
from this action. Also, based on the above, the court finds futility in allowing
plaintiff to file a third amended pleading regarding Count II, and the failure to
supervise claim will be dismissed with prejudice.
      The objections of Bivens Defendants primarily relate to Judge
Arbuckle’s recommendation as to Count II of the SAC, i.e., the failure to
supervise claim against Supervisory Defendants. In the body of their
objections, Defendants do not specifically object to Judge Arbuckle’s
recommendation that their motion be denied with respect to Count I (Failure
to Protect), Count III (Failure to Intervene), and Count IV (Failure to
Intervene). In a footnote, Defendants state that they also “object to the
balance of the [report], particularly its conclusion that [plaintiff’s] claims do not
present a new context of Bivens claims.” As mentioned above, the court has
reviewed Judge Arbuckle’s reasoning regarding Counts I, III and IV, as well
as his Abbasi analysis regarding these claims. The court concurs with the

                                         18
report’s findings that plaintiff’s claims in Counts I, III and IV do not present a
new context of Bivens claims, and finds no error with the report regarding
Counts I, III and IV. As such, Defendants’ motion will be denied with respect
to Counts I, III and IV of the SAC.
      Finally, neither party objected to Judge Arbuckle’s finding that plaintiff’s
First Amendment retaliation claim in Count V against defendant Sudul and
other unnamed defendants fails as a matter of law since “[t]here is no cause
of action [for such a retaliation claim] under Bivens in the prison context.” The
court finds no error with Judge Arbuckle’s reasoning and his recommendation
that Defendants’ motion for judgment on the pleadings should be granted as
to plaintiff’s First Amendment retaliation claim, and it will be adopted. See
Watlington on behalf of FCI Schuylkill African Am. Inmates v. Reigel, 723
Fed.Appx. 137, 140 n. 3 (3d Cir. Jan. 22, 2018) (Third Circuit noted that “a
First Amendment retaliation claim ..., may not apply to a Bivens claim against
a federal official.” Vanderklok v. United States, 868 F.3d 189 (3d Cir. 2017)
(Third Circuit would not create new Bivens cause of action for a First
Amendment retaliation claim against TSA agents). Thus, plaintiff’s First
Amendment retaliation claim will be dismissed with prejudice since based on
Watlington and Vanderklok it is futile to grant plaintiff leave to file a third
amended pleading regarding this claim. See Jones,— Fed.Appx. —, 2019 WL
3546470, *3.




                                       19
IV.        CONCLUSION
           Upon consideration of the SAC, the motion for judgment on the
pleadings filed by Bivens Defendants, and Judge Arbuckle’s report, the court
will ADOPT IN PART the report. The report will be ADOPTED regarding the
recommendation that Defendants’ motion be DENIED with respect to Counts
I, III and IV of the SAC. The report will be ADOPTED regarding the
recommendation that Defendants’ motion be GRANTED as to plaintiff’s First
Amendment retaliation claim in Count V and, this claim will be DISMISSED
WITH PREJUDICE. The report will NOT BE ADOPTED regarding plaintiff’s
failure to supervise claim in Count II based on supervisory liability and,
Defendants’ motion will be GRANTED as to this claim. Further, Count II and
the four named Supervisory Defendants, Samuels, Norwood, Ebbert, and
Kaszuba, will be DISMISSED WITH PREJUDICE.7
           An appropriate order shall issue.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Date: December 3, 2019
16-1973-01.wpd




           7
      As Judge Arbuckle notes, since the motion for judgment on the
pleadings filed by Bivens Defendants did not include the FTCA claims raised
in Counts VI, VII, VIII, and IX of the SAC, the claims in these Counts will
proceed.

                                          20
